CATALYST PAPER CORPORATION INTERIM CONSOLIDATED FINANCIAL STATEMENTS For the three and six months ended June 30, 2009 and 2008 Restated and presented in accordance with U.S. Generally Accepted Accounting Principles (unaudited) CATALYST PAPER CORPORATION CONSOLIDATED BALANCE SHEETS (in millions of Canadian dollars) June 30, December 31, (unaudited) Assets Current assets Cash and cash equivalents $ $ Accounts receivable (note 11 (a)) Inventories (note 5) Prepaids and other Property, plant and equipment (note 6) Other assets $ $ Liabilities Current liabilities Accounts payable and accrued liabilities $ $ Current portion of long-term debt Long-term debt (note 7) Employee future benefits (note 8) Other long-term obligations Future income taxes Deferred credits Equity Shareholders’ equity Common stock:no par value; unlimited shares authorized; issued and outstanding; 381,753,490 shares (2008 – 381,753,490 shares) Preferred stock:par value determined at time of issue; authorized 100,000,000 shares; issued and outstanding: nil shares –  Additional paid-in capital Deficit ) ) Accumulated other comprehensive income (loss) (note 9) ) ) Non-controlling interest (deficit) ) ) $ $ The accompanying notes are an integral part of the consolidated financial statements. On behalf of the Board: Richard Garneau Thomas S. Chambers Director Director CATALYST PAPER CORPORATION CONSOLIDATED STATEMENTS OF EARNINGS (LOSS) (in millions of Canadian dollars, except where otherwise stated) (unaudited) Three months ended June 30, Six months ended June 30, Sales $ Operating expenses Cost of sales, excluding depreciation and amortization Depreciation and amortization Selling, general and administrative Restructuring (note 4) Impairment – – Operating earnings (loss) Interest expense, net ) Gain on cancellation of long-term debt (note 7) – – – Foreign exchange gain (loss) on long-term debt ) ) Other income (expense), net ) ) Earnings (loss) before income taxes ) ) ) Income tax expense (recovery) Net earnings (loss) Net (earnings) loss attributable to non-controlling interest ) Net earnings (loss) attributable to the Company $ ) $ ) $ $ ) Basic and diluted net earnings (loss) per share attributable to the Company’s common shareholders (in dollars) $ ) $ ) $ $ ) Weighted average number of Company common shares outstanding (in millions) The accompanying notes are an integral part of the consolidated financial statements. CATALYST PAPER CORPORATION CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (in millions of Canadian dollars) (unaudited) Three months ended June 30, Six months ended June 30, Net earnings (loss) $ ) $ ) $ $ ) Other comprehensive income (loss), net of taxes: Foreign currency translation adjustment, net of related hedging activities ) ) Unrealized net gain (loss) on cash flow revenue hedges – ) Reclassification of net (gain) loss on cash flow revenue hedges ) ) Realized net gain on cash flow purchase price hedges – ) – – Unrealized loss on interest rate hedges ) – ) – Reclassification of amortization of employee future benefits Other comprehensive income (loss), net of taxes ) ) Total comprehensive income (loss) ) ) Comprehensive (income) loss attributable to non-controlling interest: Net (earnings) loss ) Other comprehensive (earnings) loss, net of taxes – Comprehensive (income) loss attributable to non-controlling interest ) Comprehensive income (loss) attributable to the Company $ $ ) $ $ ) The accompanying notes are an integral part of the consolidated financial statements. CATALYST PAPER CORPORATION CONSOLIDATED STATEMENTS OF EQUITY (in millions of Canadian dollars) Equity attributable to the Company Common stock # of shares $ Additional paid-in capital Retained earnings (deficit) Accumulated other comprehensive income (loss) Non-controlling interest (deficit) Total Balance as at December 31, 2007 $ ) $ ) $ Issue of common shares on rights offering, net of share issue costs – Stock option compensation expense – Net earnings (loss) – – – ) – ) Distributions to non-controlling interest – ) ) Other comprehensive income (loss), net of tax – Balance as at December 31, 2008 $ $ $ ) $ ) $ ) $ Stock option compensation expense – – ) – – – ) Net earnings (loss) – ) Distributions to non-controlling interest – ) ) Other comprehensive income (loss), net of tax – Balance as at June 30, 2009 (unaudited) $ $ $ ) $ ) $ ) $ The accompanying notes are an integral part of the consolidated financial statements. CATALYST PAPER CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (in millions of Canadian dollars) (unaudited) Three months ended June 30, Six months ended June 30, Cash flows provided (used) by: Operations Net earnings (loss) $ ) $ ) $ $ ) Items not requiring (providing) cash Depreciation and amortization Impairment – – Future income taxes ) Foreign exchange loss (gain) on long-term debt ) ) Gain on cancellation of long-term debt – – ) – Employee future benefits, expense over (under) cash contributions ) Increase (decrease) in other long-term obligations ) Loss on disposal of property, plant and equipment Lower of cost or market write-down of inventories – – Derivative financial instruments ) ) Other ) Changes in non-cash working capital Accounts receivable ) Inventories ) Prepaids and other ) ) Accounts payable and accrued liabilities ) ) Cash flows provided by operations Investing Acquisition of Snowflake newsprint mill – ) – ) Additions to property, plant and equipment ) Proceeds from sale of property, plant and equipment ) – Decrease in other assets Cash flows provided (used) by investing activities ) ) ) Financing Increase (decrease) in revolving loan and loan payable ) – ) Repayment of revolving operating loan – – – Proceeds on termination of debt foreign currency contracts – – Settlement on purchase of debt securities ) – ) – Deferred financing costs – ) – Increase (decrease) in other long-term debt ) ) Issue of shares from exercise of stock options – – Cash flows provided (used) by financing activities ) ) Cash and cash equivalents, increase the period – – Cash and cash equivalents, beginning of period – – Cash and cash equivalents, end of period $ $
